Case 1:20-cv-20813-RNS Document 54 Entered on FLSD Docket 12/23/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
  SISVEL INTERNATIONAL S.A.,
  and 3G LICENSING S.A.,

                          Plaintiffs,

         v.                                           Civil Action No. 20-cv-20813-RNS

  BLU PRODUCTS, INC.,

                          Defendant.


                                JOINT INTERIM STATUS REPORT
         Plaintiffs Sisvel International S.A. and 3G Licensing S.A. (“Sisvel”), and Defendant BLU

  Products, Inc. (“Blu”) hereby submit this Joint Interim Status Report pursuant to the Court’s

  Scheduling Order (D.I. 48) (“Scheduling Order”) entered on July 31, 2020.

         A. Have all defendants been served? If not, state the reasons:

         Defendant Blu has been served. (D.I. 4.)

         B. Have all defendants responded to the complaint? If not, state the reasons.

         Blu filed an answer and affirmative defenses on May 21, 2020. (D.I. 47.)

         C. If this is a class action, has a motion for class certification been filed? If so, what

               is its status?

         This is not a class action case.

         D. Have the parties agreed on and selected a mediator? Have the parties agreed upon

               a place, date, and time for mediation?

         The parties will confer regarding the selection of a mediator and a place, date and time for

  mediation.




                                                  1
Case 1:20-cv-20813-RNS Document 54 Entered on FLSD Docket 12/23/2020 Page 2 of 3




         E. Have the parties engaged in informal settlement negotiations? If not, explain the

             reasons for the failure to do so. If yes, state the status of such negotiations (e.g.,

             ongoing, impasse etc.) and the relative prospects for resolution through informal

             means.

         The parties initially engaged in informal settlement negotiations, however the parties were

  unable to come to a resolution. While the parties believe that settlement is possible, the parties

  have agreed to take a break in settlement discussions to allow the litigation to proceed. The parties

  anticipate continuing informal settlement discussions in the future.

         F. Describe the status of discovery conducted to date, and identify whether the

             parties reasonably believe that they will be able to complete discovery by the

             Court’s deadline. If not, explain the reasons.

         Discovery is ongoing with the parties each having issued their initial set of discovery

  requests. In addition, Sisvel served infringement contentions on August 13, 2020. Blu did not

  issue any invalidity and non-infringement contentions. The parties anticipate that they will be able

  to complete discovery by the Court’s deadline.

         G. Identify any other issues that the Court should be aware of that may affect the

             resolution of this matter or the schedule currently set.

         None at this time.




                                 <SIGNATURES ON NEXT PAGE>




                                                   2
Case 1:20-cv-20813-RNS Document 54 Entered on FLSD Docket 12/23/2020 Page 3 of 3




  Dated: December 23, 2020                    Respectfully Submitted,


   /s/ Jorge Espinosa                         /s/ Bernard Egozi
   Jorge Espinosa, Esq.                       Bernard L. Egozi (Florida Bar No. 152544)
   Florida Bar No: 779032                     begozi@egozilaw.com
   jorge.espinosa@gray-robinson.com           Yanina Zilberman (Florida Bar No. 105665)
   Francesca Russo, Esq.                      yanina@egozilaw.com
   francesca.russo@gray-robinson.com          EGOZI & BENNETT, P.A.
   Robert R. Jimenez, Esq.                    2999 NE 191 Street, Suite 407
   robert.jimenez@gray-robinson.com           Aventura, Florida 33180
   GRAY | ROBINSON, P.A.                      Tel: (305) 931-3000
   333 S.E. 2nd Ave.
   Suite 3200                                 Attorneys for Defendant BLU Products, Inc.
   Miami, FL 33131
   Tel: 305-416-6880
   Fax: 305-416-6887

   OF COUNSEL:

   Neil A. Benchell (admitted pro hac vice)
   nbenchell@devlinlawfirm.com
   DEVLIN LAW FIRM LLC
   1526 Gilpin Avenue
   Wilmington, DE 19806
   Tel: 302-449-9010

   Attorneys for Plaintiffs
   Sisvel International S.A.
   and 3G Licensing S.A.




                                               3
